DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bill Dietrich on 5/13/2021.

Please amend the claims as follows:
1. (Currently Amended)	A method for establishing a temporal label switched path (LSP) controller 
receiving a path request including a time interval and a set of constraints;
obtaining traffic engineering information from a first database;
computing, by the controller 
storing the time interval and the set of constraints in a second database; and
instructing an ingress node of the temporal LSP to signal the temporal LSP in the network along the path computed at a start of the time interval identified in the path request and to tear down the temporal LSP at an end of the time interval identified in the path request,
wherein the temporal LSP crosses multiple domains, and wherein each of the multiple domains is controlled by a separate controller.

3. (Currently Amended)	The method of claim 1, wherein the traffic engineering information comprises a bandwidth for each link in the network corresponding to the time interval 

time interval 

7. (Currently Amended)	The method of claim 1, wherein the controller 

8.-9. (Canceled)	 

12. (Currently Amended)	A controller (LSP) controller 
a memory storage comprising instructions; and
a processor in communication with the memory, wherein the processor executes the instructions to cause the controller 
receive a path request including a time interval and a set of constraints;
obtain traffic engineering information from a first database;
compute a path satisfying the time interval and the set of constraints based on the traffic engineering information obtained;
store the time interval and the set of constraints in a second database; and
instruct an ingress node of the temporal LSP to signal the temporal LSP in a [[the]] network along the path computed at a start of the time interval identified in the path request and to tear down the temporal LSP at an end of the time interval identified in the path request,
wherein the temporal LSP crosses multiple domains, and wherein each of the multiple domains is controlled by a separate controller.

13. (Currently Amended)	The controller controller 

controller interval 

15. (Currently Amended)	The controller 

16. (Currently Amended)	The controller 

17. (Currently Amended)	The controller controller interval 

18. (Currently Amended)	The controller controller 

19. (Canceled) 

20. (Currently Amended)	The controller .

Allowable Subject Matter
Claims 1-7, 10-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art teaches computing a path satisfying a time interval and set of retrains and instructing an ingress node to signal a start interval and tear down a temporal LSP, the prior art fails to teach or suggest the T-LSP spans multiple domains wherein each domain is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRANDON M RENNER/Primary Examiner, Art Unit 2419